 Case: 4:18-cv-01486-SNLJ Doc. #: 48 Filed: 04/15/20 Page: 1 of 2 PageID #: 259



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL MCAFEE,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      Case No. 4:18-cv-01486-SNLJ
                                              )
CLAYTON COUNTY JUSTICE                        )
CENTER, et al.,                               )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       This case comes before the Court on defendants Frederick Lemons and Jesse

Meinhardt’s motion for summary judgment (ECF #30). In filing their motion, defendants

failed to attach a memorandum of law in support—instead, they twice filed their

statement of facts, see ECF #31, #32. To make matters worse, plaintiff (proceeding pro

se) failed to timely respond to the motion and did not respond to the statement of facts,

see ECF #38. In essence, the motion was never fully briefed by either side.

       That said, this Court recently granted defendants’ motion for an extension of time,

which sought more time to file an additional dispositive motion based on “plaintiff’s

March 26, 2020 [deposition] testimony.” Defendants requested “an additional 45 days so

that [they] have the opportunity to move for summary (sic) on the substantive merits of

plaintiff’s claims” in addition to their collateral estoppel arguments made in the pending

motion addressed here. Because defendants’ motion does not abide by Local Rule 4.01,

which requires a memorandum of law to be filed in support of a summary judgment


                                             1
 Case: 4:18-cv-01486-SNLJ Doc. #: 48 Filed: 04/15/20 Page: 2 of 2 PageID #: 260



motion, it will be denied. See E.D. MO. L. R. 4.01(A) (“the moving party must file with

each motion a memorandum in support of the motion, including any relevant argument

and citations to any authorities on which the party relies”). Defendants may refile their

summary judgment motion, along with any new arguments they anticipate bringing in

light of plaintiff’s deposition, by the newly-established deadline of May 18, 2020, see

ECF #45.

       Accordingly,

       IT IS HEREBY ORDERED that defendants Frederick Lemons and Jesse

Meinhardt’s motion for summary judgment (ECF #30) is DENIED.


       So ordered this 15th day of April 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
